                    Case 18-12773-BLS        Doc 18    Filed 12/17/18        Page 1 of 1




                                  United States Bankruptcy Court
                                       District of Delaware



                                                                                   824 N. MARKET STREET
J UDGE BRENDAN LINEHAN SHANNON                                                     WILMINGTON, DE 19801
                                                                                       (302) 252-2915




                                            December 17, 2018


   Julia Bettina Klein, Esquire                          Lucian B. Murley, Esquire
   Klein LLC                                             Saul Ewing Arnstein & Lehr LLP
   919 N. Market Street - Suite 600                      1201 N. Market Street, suite 2300
   Wilmington, DE 19801                                  P.O. Box 1266
                                                         Wilmington, DE 19899

                    Re:      In re: interTouch Holdings LLC
                             Case No. 18-12773 (BLS)
   Dear Counsel:
          I write in connection with the Motion to Shorten on Gate Worldwide’s Motion to Dismiss
   these Chapter 11 cases. The Court has scheduled a hearing to consider first day motions on
   Thursday, December 20, 2018 at 9:30 a.m. We will use that hearing time for a status and
   scheduling conference on the Motion to Dismiss. For the avoidance of doubt, the Motion to
   Dismiss will not go forward on the merits on Thursday.
                                                         Very truly yours,


                                                         Brendan Linehan Shannon
                                                         United States Bankruptcy Judge
   BLS/jmw
